and the petitioner must demonstrate the underlying facts by a
                preponderance of the evidence, Means v. State, 120 Nev. 1001, 1012, 103
                P.3d 25, 33 (2004). We give deference to the district court's factual
                findings regarding ineffective assistance of counsel but review the court's
                application of the law to those facts de novo.    Lader v. Warden, 121 Nev.
                682, 686, 120 P.3d 1164, 1166 (2005).
                            Appellant argues that counsel was ineffective because she
                delayed in interviewing the victim until after the victim moved to Oregon,
                thereby effectively depriving him of any investigation. Appellant failed to
                demonstrate deficiency or prejudice. Counsel testified at the evidentiary
                hearing that the defense needed to interview other witnesses before
                interviewing the victim, that the victim was ultimately interviewed days
                before trial, and that her version of events had not changed substantially
                from her testimony before the grand jury. Further, the district court's
                finding that appellant failed to present any evidence as to what specific
                information counsel could have obtained had she contacted the victim
                earlier is supported by substantial evidence in the record. Accordingly,
                appellant failed to demonstrate a different outcome at trial had counsel
                attempted to contact the victim earlier. We therefore conclude the district
                court did not err in denying this claim, and we
                            ORDER the judgment of the district court AFFIRMED.




                 'OM
                Douglas                                     Saitta
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                   cc: Hon. Janet J. Berry, District Judge
                        Story Law Group
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A


       ININEMINV
            ,         JeA.                                   -